 

FILED
_ UNITED STATES DISTRICT COURT | July 11, 2019
- EASTERN DISTRICT OF CALIFORNIA |

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA a

 

 

 

UNITED STATES OF AMERICA, ~ Case No. 2:15-CR-00131-07 “TLN
Plaintiff, .
V. : - ORDER FOR RELEASE OF
a PERSON IN CUSTODY
JASON DUANE ROGERS, co

Defendant.

 

 

TO: UNITED STATES MARSHAL: _

This is to authorize and direct you torrelease JASON DUANE ROGERS, .
Case No. 2:15-CR-00131-07 Charge 21 U.S.C. § § 846 and 841(a)(1), from custody for the
following reasons: | | |
- ‘Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
‘ Appearance Bond with Surety sr
+ Corporate Surety Bail Bond :

X__ (Other):_Sentenced to TIME SERVED.
Issued at Sacramento, California on July 11, 2019 at 10:50 AM.

By: >

Disttferdade by L. Nunley ©

  

 

 
